DETAILED ACTION
Claims 1-10 are pending in the present application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/25/2019 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 

Regarding claim 1, it is unclear if the phrases “first pressure sensor unit” and “second pressure sensor unit” refer to individual sensor that measure a first pressure and a second pressure independently, or may refer to units of a single pressure sensor that measures a single pressure. For the purpose of examination, the Examiner has read the phrase as “a first pressure sensor unit” and “a second pressure sensor unit” that measure a first pressure and a second pressure independently.

Regarding claim 8 and 10, it is unclear if the phrase “pressure sensor units” refer to individual sensors that measure a pressures independently, or may refer to units or parts of a single pressure sensor that measures a single pressure. For the purpose of examination, the Examiner has read the phrase as “pressure sensor units” that each measure a pressure independently.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beauvais et al. (US Pat. No. 8,943,897 B2, hereinafter Beauvais).

claim 1, Beauvais teaches a pressure sensor for sensing a pressure in a vertical direction (see Fig. 6 and col. 7, lines 17-34, pressure sensor 40), the pressure sensor comprising: a first pressure sensor unit (see Fig. 6, first pressure sensor unit 1b); and a second pressure sensor unit (see Fig. 6, second pressure sensor unit 1a), wherein the first pressure sensor unit and the second pressure sensor unit are stacked (see Fig. 6, stacking of first pressure sensor 1b and second pressure sensor 1a), and an upper surface of the first pressure sensor unit and a lower surface of the second pressure sensor unit have unevenness formed therein (see Fig. 6 and col. 7, lines 17-34, upper surface 20b of first pressure sensor unit 1b, and lower surface 20a of the second pressure sensor 1a, formed by placing carbon nanotubes, interpreted by the Examiner as having surface level changes (unevenness) due to the spacing of the nanotubes).

Regarding claim 8, Beauvais teaches a pressure sensor for sensing a pressure in a vertical direction (see Fig. 6 and col. 7, lines 17-34, pressure sensor 40), the pressure sensor comprising: an N (integer greater than or equal to 3) number of pressure sensor units stacked in N or more layers (see Fig. 6 and col. 7, lines 17-34, pressure sensor 40 includes 2 or more stacked pressure sensors, e.g. sensor unit 1b, sensor unit 1a, and additional sensors described in col. 7, line s33-35), wherein an upper surface of a pressure sensor unit at a lowermost layer, a lower surface of a pressure sensor unit at an uppermost layer, and an upper surface and a lower surface of remaining pressure sensor units other than the pressure sensor unit at the lowermost layer and the pressure sensor unit at the uppermost layer, from among the N number of pressure sensor units, have unevenness formed therein (see Fig. 6 and col. 7, lines 17-34, upper surface 20b of a lowermost layer including pressure sensor unit 1b, and lower surface 20a of an uppermost layer including second pressure sensor 1a, formed by placing carbon nanotubes, interpreted by the Examiner as having surface level changes (unevenness) due to the spacing of the nanotubes).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 6, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Beauvais).

Regarding claim 2, Beauvais above teaches all of the limitations of claim 1.
Beauvais fails to specifically teach that at least one of an elastic coefficient and an amount of conductive particles per unit area is different between the first pressure sensor unit and the second pressure sensor unit.
However, Beauvais does teach that each sensor may be used to measure a different compressive/tensile/shear strain (see col. 7, lines 30-34).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to modify the device of Beauvais such that the elastic coefficient was modified in each sensor so as to isolate compressive, tensile, and/or shear strain. This would allow the device to accurately measure compressive, tensile, and shear strain within a single pressure sensor package.

Regarding claim 3, Beauvais above teaches all of the limitations of claims 1 and 2.
Beauvais teaches that an unevenness formed on the upper surface of the first pressure sensor unit includes at least one first convex area and at least one first concave area, and an unevenness formed on the lower surface of the second pressure sensor unit includes at least one second convex area and at least one second concave area (see Fig. 6 and col. 7, lines 17-34, upper surface 20b of first pressure sensor unit 1b, and lower surface 20a of the second pressure sensor 1a, formed by placing carbon nanotubes, interpreted by the Examiner as having surface level changes including convex and concave areas due to the spacing/location of the nanotubes).

Regarding claim 6, Beauvais above teaches all of the limitations of claims 1 and 2.
Beauvais fails to specifically teach that an elastic coefficient of the second pressure sensor unit is lower than an elastic coefficient of the first pressure sensor unit, and an amount of conductive particles per unit area of the second pressure sensor unit is greater than an amount of conductive particles per unit area of the first pressure sensor unit.
However, Beauvais does teach that each sensor may be used to measure a different compressive/tensile/shear strain (see col. 7, lines 30-34).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to modify the device of Beauvais such that the elastic coefficient and/or conductive particle spacing was modified in each sensor in a user defined order so as to isolate compressive, tensile, and/or shear strain. This would allow the device to accurately measure compressive, tensile, and shear strain within a single pressure sensor package.

Regarding claim 7, Beauvais above teaches all of the limitations of claim 1.
Beauvais teaches that each of the first pressure sensor unit and the pressure sensor unit is of a conductive rubber material (see col. 4, lines 6-30, carbon nanotubes imbedded within rubber material).

Regarding claim 9, Beauvais above teaches all of the limitations of claim 8.
Beauvais fails to specifically teach that the N number of pressure sensor units have different elastic coefficients, a stacking order is determined with respect to a value of the elastic coefficients, and the plurality of pressure sensor units are stacked in order of largest to smallest value of the elastic coefficients of the N number of pressure sensor units.
However, Beauvais does teach that each sensor may be used to measure a different compressive/tensile/shear strain (see col. 7, lines 30-34).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to modify the device of Beauvais such that the elastic coefficient and/or conductive particle spacing was modified in each sensor in a user defined order so as to isolate compressive, tensile, and/or shear strain. This would allow the device to accurately measure compressive, tensile, and shear strain within a single pressure sensor package.

Allowable Subject Matter
Claims 4, 5, and 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
claims 4, 5, and 10, Beauvais represents the best art of record. However, Beauvais fails to encompass all of the limitations of dependent claim 4 and independent claim 10.
Specifically, Beauvais fails to critically teach that each of the at least one first convex area is inserted into a corresponding one of the at least one second concave area, and each of the at least one second convex area is inserted into a corresponding one of the at least one first concave area (claim 4) or a method for manufacturing a pressure sensor configured to sense a pressure in a vertical direction, the method comprising: forming unevenness in at least one of an upper surface and a lower surface of a plurality of pressure sensor units; and stacking the plurality of pressure sensor units having the unevenness formed therein, wherein the unevenness comprises a convex area and a concave area, pressure sensor unit A and pressure sensor unit B from among the plurality of pressure sensor units are adjacent, a convex area of said pressure sensor unit A is inserted into a corresponding concave area of said pressure sensor unit B, and a convex area of said pressure sensor unit B is inserted into a corresponding concave area of said pressure sensor unit A (claim 10).
Hence the best prior art or record fails to teach the invention as set forth in dependent claims 4 and 5 and independent claim 10 and the examiner can find no teachings for a stacked pressure sensors with the claimed unevenness wherein the concave portions of a first pressure sensor fit into corresponding convex portions of a second or additional pressure sensor, nor reasons within the cited prior art or on his own to combine the elements of these references other than the applicant's own reasoning to fully encompass the current pending claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL T WOODWARD whose telephone number is (571)270-0704.  The examiner can normally be reached on M-F: 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHANIEL T WOODWARD/               Primary Examiner, Art Unit 2855